            Case 8:21-ap-00020-MGW            Doc 4   Filed 03/10/21       Page 1 of 10




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

In re:                                            Case No.: 8:19-bk-11518-MGW
Contempo Florida Holidays Limited,                Chapter 7 Case
Inc.
       Debtor.                                    Adv. No.: 8:21-ap-00020-MG
                                              /
Douglas N. Menchise, Chapter 7 Trustee
       Plaintiff,

v.

ExpoCredit, LLC
      Defendant.
                                          /

                             ANSWER OF EXPOCREDIT, LLC

       ExpoCredit, LLC ("ExpoCredit" or "Defendant"), by and through the undersigned

counsel, hereby files its Answer to the Complaint of Douglas N. Menchise, as Chapter 7 Trustee

(the "Trustee"), and states as follows:

I.     NATURE OF ACTION

       1.      This is an adversary proceeding seeking damages for breach of contract, avoidance

of certain transfers, and an accounting against ExpoCredit.

RESPONSE: Defendant admits the allegation regarding the nature of the proceeding.

II.    JURISDICTION AND VENUE

       2.      This is an adversary proceeding brought pursuant to Rule 7001 of the Federal Rules

of Bankruptcy Procedure ("Bankruptcy Rules"), §§ 105, 541, 544, 547 and 550 of the Bankruptcy

Code, seeking damages and other relief related to the Debtor's property.

RESPONSE: Defendant admits the allegation regarding the nature of the proceeding.

       3.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157(b) and 1334(b).
             Case 8:21-ap-00020-MGW           Doc 4     Filed 03/10/21      Page 2 of 10




RESPONSE: Admitted.

                           The Factoring Agreement with ExpoCredit

       13.     In an effort to ensure adequate capital and necessary cash flow, Contempo and

ExpoCredit entered into an agreement entitled "EXPOCREDIT LLC FACTORING

AGREEMENT" on February 8, 2013 (the "Factoring Agreement"). A true and correct copy of the

Factoring Agreement is attached hereto as Exhibit "1".

RESPONSE: Admitted.

       14.     The Factoring Agreement defined "Net Invoice Amount" as the "gross invoice

amount" of any invoice assigned to ExpoCredit "less any applicable taxes, credits, selling

discounts, or other deductions, all as indicated on the face of the invoice." See Ex. 1, p. 4, ¶ xi.

RESPONSE: Admitted.

       15.     The schedule of charges incorporated into the Factoring Agreement provided that

with respect to each invoice assigned to ExpoCredit:

       (b)     ExpoCredit shall remit the Purchase Price as follows:

       (i)     On ExpoCredit's receipt of the Purchased Account, the Initial Advance,
       equal to the percentage set forth on Exhibit "B" hereto as the Initial Advance of the
       Net Invoice Amount.

       (ii)   On ExpoCredit's receipt of cleared funds equal to the full amount owing on
       the Purchase Account, the Balance Payment, equal to the percentage set forth on
       Exhibit "B" hereto as the Balance Payment, minus any other amounts due to
       ExpoCredit under this Agreement ("Other Charges") minus the applicable
       Factoring Commission.

See Ex. 1, p. 8, ¶ 16

RESPONSE: Admitted.

       16.     Exhibit B to the Factoring Agreement further specified that the "Initial Advance"

constituted "80% of the Net Invoice Amount" (hereinafter, the "Advance Payment") and the
              Case 8:21-ap-00020-MGW              Doc 4      Filed 03/10/21       Page 3 of 10




"Balance Payment" constituted "20% of the Net Invoice Amount" (hereinafter the "Balance

Payment"). See Ex. 1, p. 20.

RESPONSE: Admitted.

        17.      In other words, ExpoCredit would initially advance eighty percent (80%) of the Net

Invoice Amount as the Advance Payment for any invoice assigned to ExpoCredit (the "Factored

and Balance Payment, with Contempo receiving the other eighteen percent (18%) as its Factoring

Commission.2

RESPONSE: Admitted.

        23.      ExpoCredit failed to remit the amounts owed to Contempo, namely the Balance

Payment(s), consistent with the contractually agreed fee schedule, despite ExpoCredit receiving

payment on various invoices in full from Virgin.

RESPONSE: Denied.

        24.      Similarly, ExpoCredit failed to account for all amounts due to Contempo pursuant

to ExpoCredit's obligations consistent with the Factoring Agreement.

RESPONSE: Denied.

                         The Accounts Receivable Assigned to ExpoCredit

        25.      Following the execution of the Factoring Agreement, Contempo began assigning

various accounts receivable to ExpoCredit as follows:3

                 (a)     On October 10, 2019, Contempo assigned 113 invoices to ExpoCredit,
                 totaling $172,994.98 in accounts receivable otherwise owed to Contempo. A true
                 and correct copy of this assignment is attached hereto as Exhibit "2";




2
  According to the Factoring Agreement's plain language, for any Factored Invoice not paid by Virgin's customers
within seventeen (17) days after ExpoCredit's disbursement of the Advance Payment, ExpoCredit would likely be
entitled to retain the entire Balance Payment.
3
  The Trustee reserves the right to amend these assignments to add additional ones as discovered.
             Case 8:21-ap-00020-MGW            Doc 4   Filed 03/10/21   Page 4 of 10




               (b)     On October 16, 2019, Contempo assigned 97 invoices to ExpoCredit
               totaling $201,776.34 in accounts receivable otherwise owed to Contempo. A true
               and correct copy of this assignment is attached hereto as Exhibit "3";

               (c)     On October 22, 2019, Contempo assigned 78 invoices to ExpoCredit
               totaling $165,338.49 in accounts receivable otherwise owed to Contempo. A true
               and correct copy of this assignment is attached hereto as Exhibit "4";

               (d)     On October 25, 2019, Contempo assigned 106 invoices to ExpoCredit
               totaling $197,225.13 in accounts receivable otherwise owed to Contempo. A true
               and correct copy of this assignment is attached hereto as Exhibit "5";

               (e)     On October 29, 2019, Contempo assigned 132 invoices to ExpoCredit
               totaling $221,576.55 in accounts receivable otherwise owed to Contempo. A true
               and correct copy of this assignment is attached hereto as Exhibit "6";

RESPONSE: The Exhibits speak for themselves.

                                       The Bankruptcy Case

       31.     On December 5, 2019 (the "Petition Date"), Contempo filed its voluntary petition

for relief under Chapter 7 of the United States Bankruptcy Code.

RESPONSE: Admitted.

       32.     On January 28, 2020, the Trustee was appointed to administer Contempo's Chapter

7 estate (Doc. 30).

RESPONSE: Admitted.

                            COUNT I — BREACH OF CONTRACT

       33.     The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.

RESPONSE: Defendant reincorporates by reference its prior responses in response to this

paragraph.

       34.     This is an action for breach of contract against ExpoCredit.

RESPONSE: Defendant admits that the Trustee asserts a breach of contract.
              Case 8:21-ap-00020-MGW        Doc 4     Filed 03/10/21    Page 5 of 10




        35.     Upon commencement of this bankruptcy case, and on the Petition Date, all legal

and equitable interests of Contempo became property of the estate pursuant to 11 U.S.C. §

541(a)(1).

RESPONSE: Admitted.

        36.     Accordingly, the Trustee is entitled to pursue such causes of action against

ExpoCredit on behalf of, and for the benefit of, Contempo.

RESPONSE: Admitted.

        37.     Contempo's Factoring Agreement with ExpoCredit required that ExpoCredit remit

the Balance Payment(s) to Contempo for all Factored Invoices once such invoices were paid in

full by Virgin's customers.

RESPONSE: Denied, insofar as Contempo's controller repeatedly gave ExpoCredit different

instructions regarding the use of the monies.

        38.     Notwithstanding the payment by Virgin's customers to ExpoCredit on the Factored

Invoices, ExpoCredit failed to remit the Balance Payment(s), less its commission, to Contempo in

breach of the Factoring Agreement.

                made by ExpoCredit, collections received by ExpoCredit, and charges made
                to [Contempo's] Account under this Agreement. The Account Statement
                shall be updated each and every time there is a transaction concerning the
                [Contempo] Account.

Ex. 1, p. 14, ¶ 19.

RESPONSE: Denied.

        46.     Notwithstanding ExpoCredit's failure to comply with these contractual obligations,

Contempo is further entitled to an accounting of all advances made by ExpoCredit, collections

received by ExpoCredit, and any and all charges made by ExpoCredit to Contempo's account under

the Factoring Agreement.
             Case 8:21-ap-00020-MGW            Doc 4   Filed 03/10/21     Page 6 of 10




RESPONSE: Denied.

       47.     The Trustee has engaged the offices of Shumaker, Loop & Kendrick, LLP in this

matter and is required to pay them a reasonable fee for their services.

RESPONSE: Admitted.

                                  COUNT II — ACCOUNTING

       48.     The Trustee re-alleges and incorporates by reference paragraphs 1 through 32 of

this Complaint as if fully set forth herein.

RESPONSE: Defendant reincorporates by reference its prior responses in response to this

paragraph.

       49.     Notwithstanding the rights enumerated in the Factoring Agreement, an equitable

right of accounting should be provided for due to the extensive and complicated transactions by

and between the Debtor and ExpoCredit.

RESPONSE: Denied.

       50.     To quantify the amount of assets and funds possessed by third parties,

inappropriately conveyed or converted, an accounting is needed of: (i) all transfers of assets and

RESPONSE: Denied.

       56.     This is an action for avoidance of fraudulent transfers against ExpoCredit pursuant

to 544 and 548 of the Bankruptcy Code.

RESPONSE: Defendant admits that the Trustee asserts fraudulent transfers, but denies that they

occurred.

       57.     The Fraudulent Transfers occurred between October 10, 2019 and November 27,

2019, as set forth in paragraph 24, above.

RESPONSE: Denied.
                Case 8:21-ap-00020-MGW         Doc 4    Filed 03/10/21       Page 7 of 10




          58.     The face amount of the invoices making up the Fraudulent Transfers totaled

$1,505,637.42.

RESPONSE: Denied.

          59.     On information and belief, ExpoCredit did remit the Advance Payment for each of

these invoices, accounting for approximately $1,204,509.93.

RESPONSE: Admitted.

          60.     However, ExpoCredit failed to remit the other amounts owed to Contempo, namely

the Balance Payment(s) totaling approximately $301,127.49, consistent with the contractually

agreed fee schedule, and despite ExpoCredit receiving payment on various invoices in full from

Virgin.

RESPONSE: Denied, insofar as Contempo's controller repeatedly gave ExpoCredit different

instructions regarding the use of the monies.

          61.     Accordingly, the Fraudulent Transfers were transfers of an asset or property of the

Debtor within the meaning of § 544(b)(1) of the Bankruptcy Code.

RESPONSE: Denied.

          62.     The Fraudulent Transfers constitute avoidable fraudulent transfers because they:

                  a.     were a transfer of an interest of the Debtor in property, namely the Factored

                  Invoices;

                  b.     occurred on dates between October 10, 2019 and November 27, 2019, all of

                  which are within two (2) years of the Petition Date; and

                  c.     were all transfers for which the Debtor received less than reasonable

                  equivalent value in exchange—as no Balance Payments were ever received

                  following such transfers.
                Case 8:21-ap-00020-MGW        Doc 4    Filed 03/10/21    Page 8 of 10




immediate transferee or the entity for whose benefit such transfer was made, or from any

immediate or mediate transferee.

RESPONSE: Denied.

          70.     The Fraudulent Transfers are avoidable transfers that may be recovered for the

benefit of the Debtor's Estate.

RESPONSE: Denied.

          71.     ExpoCredit was the initial or mediate transferee of the Fraudulent Transfers, and

such transfers were to or for ExpoCredit's benefit.

RESPONSE: Denied.

          72.     As Contempo owed nothing to ExpoCredit, ExpoCredit did not utilize the

Fraudulent Transfers for value to satisfy or secure a present or antecedent debt.

RESPONSE: Denied.

          73.     Accordingly, 11 U.S.C. § 550(a) allows the Trustee to recover the Fraudulent

Transfers or their value from ExpoCredit, plus interest thereon, for the benefit of the Debtor's

Estate.

RESPONSE: Denied.

                         COUNT V — OBJECTION TO CLAIM NO. 96

          74.     The Trustee re-alleges and incorporates by reference paragraphs 1-28, 31-40, 55--

66, and 67-71 of this Complaint as if fully set forth herein.

RESPONSE: Defendant reincorporates by reference its prior responses in response to this

paragraph.

          75.     The Trustee objects to ExpoCredit's secured claim in the amount of $1,449,243.65

filed on April 7, 2020 as Claim No. 96 (hereafter the "Claim No. 96").

RESPONSE: Trustee's objection is noted.
             Case 8:21-ap-00020-MGW         Doc 4     Filed 03/10/21     Page 9 of 10




       76.       The Trustee objects to Claim No. 96 based on reasons which include, but are not

limited to: (a) set-off, recoupment, and damages based upon the allegations and claims set forth in

the instant Adversary Complaint including, but not limited to, (i) ExpoCredit's Breach of Contract

in failing to remit Balance Payment(s) owed to the Debtor, (ii) ExpoCredit's fraudulent transfers

Contempo an amount equal to the aggregate amount of the Fraudulent Transfers, plus interest

thereon and costs.

RESPONSE: ExpoCredit denies and disputes the objections raised by Trustee.



                                  AFFIRMATIVE DEFENSES

       ExpoCredit assets the following affirmative defenses:

       1. Failure of consideration, insofar as a considerable amount of the receivables for which

Contempo received payment did not meet the requirements of the contract between the parties,

including but not limited to the presentment of mere reservations as if they were receivables;

       2. Payment and setoff, insofar as Contempo (1) presented and received payment for alleged

receivables which did not meet the requirements of the contract; (2) repeatedly instructed

ExpoCredit to utilize the balance payments referenced by the Trustee to pay-down Contempo's

existing obligations rather than pay the money to Contempo; and (3) improperly manipulated the

"lock-box" set up to collect the Virgin payments so as to steal payments that were supposed to go

to ExpoCredit.

       3. Estoppel, waiver and laches, insofar as Contempo (1) presented and received payment

for alleged receivables which did not meet the requirements of the contract; (2) repeatedly

instructed ExpoCredit to utilize the balance payments referenced by the Trustee to pay-down

Contempo's existing obligations rather than pay the money to Contempo; and (3) improperly
          Case 8:21-ap-00020-MGW           Doc 4    Filed 03/10/21     Page 10 of 10




manipulated the "lock-box" set up to collect the Virgin payments so as to steal payments that were

supposed to go to ExpoCredit.

       Respectfully submitted,


                                             AKERMAN LLP
                                             Counsel for ExpoCredit, LLC
                                             Three Brickell City Centre
                                             98 Southeast Seventh Street
                                             Suite 1100
                                             Miami, Florida 33131
                                             Tel.: (305) 374-5600/Fax: (305) 374-5095

                                         By: /s Lawrence D. Silverman, Esq.
                                            LAWRENCE D. SILVERMAN
                                            Florida Bar No. 007160
                                            lawrence.silverman@akerman.com




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of March 2021 a true and correct copy of the

foregoing was electronically filed and served on:

        Steven M. Berman, Esq.
        SHUMAKER, LOOP & KENDRICK, LLP
        101 E. Kennedy Blvd., Suite 2800
        Tampa, Florida 33602
        Phone (813) 229-7600
        Facsimile (813) 229-1660
        Primary E-Mail: sberman@shumaker.com
        Secondary E-Mail: khuntergsbumaker.com
        Counsel for Trustee Douglas M Menchise,
        Ch. 7 Trustee




                                             _/s Lawrence D. Silverman, Esq.
                                             LAWRENCE D. SILVERMAN
